DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan D’Silva on 7/18/22. Support for the amendment below is found in fig. 1 and corresponding description in the original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
Claim 1. A method of attaching a first metal object to a second metal object, wherein the first metal object and the second metal object are dissimilar materials and the first metal object is a waveform comprising an upper surface and a lower surface, the method comprising: 

positioning the first metal object in intimate contact with the second metal object such that the second metal object is in contact with the lower surface of the first metal object, wherein the second metal object is a sheet; 

identifying at least one attachment location on the upper surface of the waveform where the waveform is in intimate contact with sheet;

depositing a powdered metal on the upper surface in a valley of the waveform at the at least one attachment location; and 

firing a heat source at the deposited powdered metal to melt the powdered metal and drive the melted powdered metal through the first metal object and into the second metal object.

Cancel claims 5-6.

In claim 8, change “the laser” (line 2) to “a laser”.
Reasons for Allowance
Claims 1-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The steps of depositing a powdered metal on the upper surface in a valley of a waveform metal object at the recited attachment location and firing a heat source at the deposited powdered metal to melt the powdered metal and drive the melted powdered metal through the first metal and into the second metal sheet in the claimed method of attaching two metals is considered novel and non-obvious over prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735